Citation Nr: 1748241	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right arm disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in June 2017 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2017, the Veteran was afforded a VA shoulder and arm conditions examination where he was diagnosed with right shoulder degenerative arthritis.  The Veteran was also noted to have a diagnosis of cervical radiculopathy down his right arm.  However, the examiner did not provide an opinion on whether the diagnosed cervical radiculopathy was incurred in or otherwise related to active duty service.  As such, a remand is needed in order to obtain an addendum opinion.

In obtaining a new opinion, the Board observes that in September 2017, the Veteran raised the theory that his right shoulder and right arm conditions are secondary to his service-connected lumbar spine disability.  On remand, the examiner should address this newly raised secondary contention. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a notice letter addressing his claims seeking entitlement to service connection for right shoulder and right arm conditions under 38 C.F.R. § 3.310 (secondary service connection).

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since September 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

3.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner who conducted the July 2017 VA shoulder and arm conditions examination for additional comment on the nature and etiology of the Veteran's right shoulder and right arm disabilities.  If that examiner is unavailable, forward the record to a similarly situated examiner for review.  The claims folder and any pertinent medical records should be made available for review by the examiner.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's diagnoses related to his claimed right arm and shoulder conditions during the appeal period (since June 2010), to include degenerative joint disease of the right shoulder and right arm cervical radiculopathy.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right arm condition, to include cervical radiculopathy, had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right arm condition, to include cervical radiculopathy, was caused by the Veteran's service-connected degenerative joint disease of the lumbar spine?

(d)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right arm condition, to include cervical radiculopathy, was aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(e)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder condition, to include degenerative arthritis of the right shoulder, had its onset in or is otherwise related to active duty service?

(f)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder condition, to include degenerative arthritis of the right shoulder, was caused by the Veteran's service-connected degenerative joint disease of the lumbar spine?

(g)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder condition, to include degenerative arthritis of the right shoulder, was aggravated by the Veteran's service-connected degenerative joint disease of the lumbar spine?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

With respect to the diagnosed cervical radiculopathy, the VA examiner is asked to specifically comment on the significance of service treatment records that show the Veteran fell down an escalator and injured his back. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







